William Butler was convicted of the murder of his father-in-law, Seaborn Jones, the jury recommending life imprisonment. A motion for a new trial was overruled. The head-notes indicate the grounds of the motion. The evidence showed that Jones was assassinated -early in the night as he sat in his house, being fired upon from the outside through the front door. Several circumstances pointed to the defendant as the guilty one; .and there was testimony that he made statements, not long before the murder, charging Jones with having meddled with him, and manifesting his intent to kill •Jones before the time of the trial of a case in which Jones was prosecuting him for alleged criminal relations *162between him and his wife’s sister, an unmarried daughter of Jones, living in the house with defendant and his-wife. It appeared that Jones and defendant were unfriendly and did not speak to each other; and there was' testimony that Jones had had no trouble with' any one else.
L. J. Blalock and J. A. Hixon, for plaintiff in error,.
C. B. Hudson, solicitor-general, contra.